In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-19-00147-CV
           ___________________________

            SHATARA WRIGHT, Appellant

                          V.

        MICHAEL STEPHEN PAYNE, Appellee



        On Appeal from the 462nd District Court
                Denton County, Texas
            Trial Court No. 16-02115-211


     Before Sudderth, C.J.; Womack and Wallach, JJ.
         Memorandum Opinion by Justice Wallach
Concurring Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant Shatara Wright attempts to appeal from the trial court’s order

granting the declaratory judgment request of Appellee Michael Stephen Payne, her

estranged husband, and holding the couple’s marital agreement and two property

agreements unenforceable. Their divorce is still pending. We dismiss this appeal for

want of jurisdiction.

                              BACKGROUND FACTS

      After Payne filed a petition for divorce from Wright, he amended his petition

to add a declaratory judgment request, asking the trial court to declare the couple’s

marital agreement and two other property agreements void and unenforceable. The

trial court bifurcated the trial, ordering that the declaratory judgment issue would be

resolved before all remaining issues in the divorce:

             On the Court’s own motion, IT IS ORDERED that the Final
      Trial of this case shall be BIFURCATED as follows:

             1.     IT IS ORDERED that only [Payne’s] Request for
                    Declaratory Judgment shall be heard by the Court at the
                    Final Trial currently set in this matter for December 10,
                    2018, at 9:00 a.m.

             2.     IT IS FURTHER ORDERED that the Final Trial of all
                    other issues in this case is hereby CONTINUED until a later
                    date.

[Emphasis added.] The trial court did not sever the declaratory judgment portion of

the case from the rest of the divorce proceeding.




                                           2
      After a hearing, the trial court signed its “ORDER GRANTING . . . PAYNE’S

APPLICATION FOR DECLARATORY JUDGMENT” (declaratory judgment).

The declaratory judgment provides,

             On December 12, 2018, this case was called for final trial on the
      Application for Declaratory Judgment as contained within [Payne’s] Second
      Amended Petition for Divorce and Request for Declaratory Judgment . . . .

             ....

      Declaratory Judgment on Enforceability of Marital Agreement
            Based on the foregoing, IT IS THEREFORE ORDERED that
      [Payne’s] Application for Declaratory Judgment is hereby GRANTED as
      follows.

             ....

      Final Judgment
            In accordance with the Order for Bifurcated Trial signed by the
      Court on November 29, 2018, this is a Final Judgment on [Payne’s]
      Application for Declaratory Judgment and is appealable.

      Date of Judgment
           This Order Granting . . . PAYNE’s Application for Declaratory
      Judgment was RENDERED and PRONOUNCED in open Court on
      December 12, 2018, but SIGNED on [January 24, 2019].

      In the declaratory judgment, the trial court found that Payne executed the

marital agreement and two other spousal property agreements involuntarily as a result

of Wright’s “duress, threats, and/or coercion” and declared the three agreements void

and unenforceable. On the same day that the trial court signed the declaratory

judgment, the trial court also signed a qualified domestic relations order and an order



                                          3
for interim attorney’s fees that was later modified. Wright filed a motion for new trial,

and the trial court issued written findings of fact and conclusions of law at her request

on March 5, 2019 and March 25, 2019. Wright’s notice of appeal followed.

                                       ISSUES

       In six issues on appeal, Wright contends that the trial court abused its

discretion by “sua sponte bifurcating the Declaratory Judgment Action while

continuing the Divorce Action” (Issue 3); by “holding a bifurcated hearing on the

Request for Declaratory Judgment, allowing unfair surprise to” her (Issue 6); by going

forward with the declaratory judgment hearing when she was experiencing

“debilitating anxiety and panic” (Issue 2); by concluding that the three agreements

were signed under duress (Issue 1); by ordering that the declaratory judgment is a

muniment of title for certain real properties (Issue 4); and by making certain findings

of fact (Issue 5). Payne responds that we should first determine our jurisdiction over

this appeal.

                                    DISCUSSION

       Payne argues that we do not have “jurisdiction . . . because . . . no statutory

basis exists for an interlocutory appeal of a declaratory judgment . . . in a divorce

case.” Though on notice of this jurisdictional question, Wright did not file a reply

brief responding to it, nor did she respond to it in her objection to the submission of

this appeal without oral argument. We hold that we lack jurisdiction over this appeal.



                                           4
                                     I. No Finality

                          A. Bifurcation Versus Severance

      A bifurcation order, such as the order the trial court issued in this case, “leaves

the lawsuit intact but enables the court to hear and determine one or more issues

without trying all controverted issues at the same time.” In re United Fire Lloyds,

327 S.W.3d 250, 254 (Tex. App.—San Antonio 2010, orig. proceeding) (citing Hall v.

City of Austin, 450 S.W.2d 836, 837–38 (Tex. 1970)). Severing claims, on the other

hand, divides a case “into two or more separate and independent” cases. Id.; see also In

re Henry, 388 S.W.3d 719, 725 (Tex. App.—Houston [1st Dist.] 2012, orig. proceeding

[mand. denied]).

      When a case is severed into two or more cases, each newly created case

proceeds to a judgment that is individually final and appealable. Hall, 450 S.W.2d at

837–38; Henry, 388 S.W.3d at 725. The order signed after a bifurcated trial of an issue,

however, “is often interlocutory, because no final and appealable judgment can

properly be rendered until all of the controlling issues have been tried and decided.”

Hall, 450 S.W.2d at 838 (emphasis added).

      The declaratory judgment here does not purport to resolve all the parties’

issues. Instead, it purports to resolve only Payne’s request for declaratory relief. For

example, the declaratory judgment does not characterize the underlying trial it

resolves as the entire “final trial”; the declaratory judgment instead characterizes the

underlying trial as the final trial on the declaratory judgment request as specified in the

                                            5
bifurcation order. Similarly, the declaratory judgment does not unequivocally state

that it is the final judgment. Instead, under the “Final Judgment” subheading,

“Final Judgment” is limited by language calling it a “Final Judgment” on the

declaratory judgment request in compliance with the bifurcation order.                  The

declaratory judgment does not divorce the parties or divide the community estate.

                      B. Equivocal, Limited Finality Language

       We have appellate jurisdiction of appeals from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195, 200 (Tex. 2001). “[A]n order or judgment is not

final for purposes of appeal unless it actually disposes of every pending claim and

party or unless it clearly and unequivocally states that it” does. Id. at 205; see also In re

Elizondo, 544 S.W.3d 824, 827–28 (Tex. 2018) (orig. proceeding) (quoting same). If

the order’s finality language is clear and unequivocal, we do not examine the record.

Elizondo, 544 S.W.3d at 828, 829. However, if the order’s language is ambiguous, we

do examine the record to determine finality. See Pope-Nixon v. Howard, No. 05-18-

01215-CV, 2019 WL 911745, at * 1 (Tex. App.—Dallas Feb. 25, 2019, no pet.) (mem.

op.) (citing Elizondo, 544 S.W.3d at 827–28).

       Although the declaratory judgment here includes the words “final” and

“appealable,” it contains no clear, unequivocal language that the trial court intended it

to dispose of all the issues between Payne and Wright. The appearance of either the

word “final” or the word “appealable” in an order does not make it final; “[r]ather,

there must be some other clear indication that the trial court intended the order to

                                             6
completely dispose of the entire case.” Lehmann, 39 S.W.3d at 205. The declaratory

judgment does not contain “Lehmann-like finality” language clearly stating that it is a

final judgment disposing of all parties and issues. Elizondo, 544 S.W.3d at 825; see

Wilder v. Johnston Custom Homes, Inc., No. 02-19-00169-CV, 2019 WL 3436606, at

*1 (Tex. App.—Fort Worth July 30, 2019, no pet. ) (per curiam) (mem. op.) (“Neither

of the April 30, 2019 Orders states that it is a final order and neither disposes of the

Wilders’ remaining claims.”) (citing Elizondo, 544 S.W.3d at 828). The declaratory

judgment’s finality language is expressly limited and equivocal.

                           C. No Disposition of All Issues

       A judgment lacking clear finality language must actually dispose of all parties

and all issues to be final. Lehmann, 39 S.W.3d at 195. When necessary, we review the

record to make this determination. Id. at 205–06. Here, the appellate record makes

clear that the declaratory judgment did not dispose of all parties and all claims.

Separate trials were ordered, a severance was not ordered, and the divorce case

remains pending.      The declaratory judgment is therefore not final.           See In re

Guardianship of Moon, 216 S.W.3d 506, 509 (Tex. App.—Texarkana 2007, no pet.)

(holding a motion for separate trial on ownership of bank accounts, an oral rendition

limiting the jury trial to those issues, an unsigned form to authorize separate trials, and

language in the judgment limiting the relief to “these issues” clearly showed that the

trial court did not intend the judgment to finally dispose of all the issues).



                                             7
                        II. No Interlocutory Appealability

      In additional to final judgments, we have jurisdiction over appeals from

interlocutory orders that the Texas Legislature has specified are appealable. Lehmann,
39 S.W.3d at 195; see, e.g., Tex. Civ. Prac. & Rem. Code Ann. § 51.014. However, the

declaratory judgment is not an appealable interlocutory order.       Wright has not

demonstrated that a statute justifies an interlocutory appeal of the declaratory

judgment, and we know of no statute that permits such an interlocutory appeal. See

Tex. Civ. Prac. & Rem. Code Ann. § 51.014; Beltran v. Beltran, No. 08-07-00236-CV,

2007 WL 2963913, at *1 (Tex. App.—El Paso Oct. 11, 2007, no pet.) (mem. op.)

(holding interlocutory declaratory judgment in divorce case unappealable); cf. Twin

Creeks Golf Group, L.P. v. Sunset Ridge Owners Ass’n, Inc., No. 03-15-00763-CV,

2016 WL 368636, at *1–2 (Tex. App.—Austin Jan. 26, 2016, no pet.) (mem. op.)

(holding unappealable an interlocutory partial summary judgment granting declaratory

relief); Waite v. Waite, 64 S.W.3d 217, 224 (Tex. App.—Houston [14th Dist.] 2001, pet.

denied) (holding interlocutory order denying declaratory judgment unappealable).

                                  CONCLUSION

      Accordingly, because the declaratory judgment Wright challenges is neither a

final judgment nor an appealable interlocutory order, we dismiss this appeal for want

of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f). We likewise dismiss any pending

motions for relief.



                                          8
                                   /s/ Mike Wallach
                                   Mike Wallach
                                   Justice

Delivered: November 14, 2019




                               9